WRIT MADE
PEREMPTORY — REMANDED
In a discovery motion the defendant requested “any record in the possession of the state or accessible to the state (or any information) that sets forth the arrest and conviction record of any witnesses that the state intends to call in this matter.”
The State seeks review of the trial judge’s broad order that “the defense be provided a ‘rap sheet’ on anybody that testifies in this case.”
The State is obligated, if requested, only to “respond to a specific request of the defense by stating whether the state had knowledge or possession of the conviction records” and to furnish them to the defendant or submit them to the court to determine entitlement. State v. Washington, 407 So.2d 1138 (La.1981) citing State v. Harvey, 358 So.2d 1224 (La.1978).
The State has no affirmative duty to find and produce rap sheets. See State v. Hines, 422 So.2d 1297 (La.App. 4th Cir.1982).
Therefore, this matter is remanded for the State to respond to question # 1 of the Motion as to its possession of criminal records on its witnesses.